 

Case 4:19-cv-01022-P Document1 Filed 12/09/19 Page + 1 of 16 roger bat

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

 

IN THE UNITED STATES DISTRICT COUR(fs pEC -9 PH 2:58

FOR THE  Aeances DISTRICT OF TEXAS ex

 

FoQ® wort DIVISION

 

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

PLEO THRot RoBitpsos Powns¥4 wore, Rorcsa, Th
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

 

 

 

 

 

VS. Siq3cd
PRISONER ID NUMBER
RESPONDENT CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)
INSTRUCTIONS - READ CAREFULLY
1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,

under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send ina certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.
 

Case 4,19-Cv-01022- Document 1 Filed 12/09/19 .Page2.of16 PagelID2 .
On y le

y Judgments entere one court may be challenged in a singlé petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

O A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

O A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

Oo A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

[LY Other: Pagcteo Denso (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1.

Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: JTacco.ST Count

 

Coiawor Dickeie® Court po. 2

 

Date of judgment of conviction: May AS , IAB

 

Length of sentence: 6G Yeats

Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action: \7o -~ es

 
 

J udgmeht ot Convictron i -SehtereeC Probation bl Bete Rea ua Rein haba” ID 3

5. What was your plea? (Check one) OI Not Guilty QO) Guilty 1 Nolo Contendere
6. Kind of trial: (Check one) © Jury C1) Judge Only
7. Did you testify at trial? TI Yes OINo

8. Did you appeal the judgment of conviction? OJ Yes OO No
9. If you did appeal, in what appellate court did you file your direct appeal?

Cause Number (ifknown):

 

What was the result of your direct appeal (affirmed, modified or reversed)?

What was the date of that decision?

 

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised:

 

 

Result:

 

Date of result: Cause Number (if known):

 

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the

 

 

following:
Result:
Date of result:

10. Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. © Yes O No

11. If your answer to 10 is “Yes,” give the following information:

Name of court: Yarca.3t County Ceimaal Oss et Couck no. 2

Nature of proceeding: & \\.07, wert of Wabeas Corpus

Cause number (if known): WR-2$,Go\- o\

 
 

12.

Déesénhith, clad hdd2ybar)Dooufiied the peter, 2ppuitatioiPagmétainiés sRagalBy4 file-
stamped date from the particular court: Vaprsi ACL 3% ANASY
\

Grounds raised: cop's cememboc

 

Date of final decision: Fel CWncy 22, \agh

What was the decision? Denied \oithous Wettes Order

Name of court that issued the final decision: Coury ao Connie Nepecks: So
As to any second petition, application or motion, give the same information:

Name of court: Tasco Cousbyy Coicrinal Or1 Side Cougs Me

Nature of proceeding: \\.o> ; locis © & lhelnocs Cor Cus

Cause number (ifknown):_ WR- 25$,¢go\ 7-02

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

Auaucd S) VQQ4
Grounds raised: Caw Ceamemoel

 

 

Date of final decision: Mace ‘1 Gas
What was the decision? Deatech Wilhor W ces Order
Name of court that issued the final decision: Couds de Ce yonina\ Repacd\s Texas

Tf you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? OYes MWNo

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future: nlA

 

 

(b) Give the date and length of the sentence to be served in the future: rd IA

 
 

Apo tion) PASSA LP-CV_QL02258,, Qecument 1 Filed 12/09/19 Page5of16 PagelD5

 

Rs to acy Mhink ecbibtos jagplication of medias , give Lhe come
\nkotmatiorn %

Noma of Coudd: Unive Shales Melick Cour, Norlkems Qishier
wt Texas, Fert Work vision.

Nolure of Proceedings § BASH om of Habeas Co cpus
Corse pumeer G4 knee >?  Unlyaoused
Pala Cronk lay OsA Your) You Ciled bo pakitios , agolt catton OF
Pokies 4S shows by a tle- shamped dale Coon bc pardtcular couch:
Clark wever bommacch moa qg Cecy ok my regucss of ths iocmation .
Ground Carced! Cank Cemembsac
Bale of QweI Aecighe, : Lmkpown
ane ef Couck Wak issued Ha Civol checisions lwided Strdes
Otoby ks Courk jWorlhem Oichrech ef Teaas, Goch Walk Divide.
Waal was bho Seadsiods | Despeck of OFsmissahk @

KS Yo Gry @oachh pebikoe ager cabiea oS AmHOR , qVOe Wa Seam

\Wrermetian ©
obi on Cand oT Ceoemiser TG Ke. Ere 8 Q foucd&K

eek yon or ack cotton asd do pot want Yo Give a false GAswer So

Qny uostions , So Cesooa dk vo el \ " Uskdevar', iF OWL WES R\ek ,

ina Ekeral Conk.

Rs Xo any SOR pebkan, apelicatias or Moon {tar \Oo Same
\ahorenalion '

Nara. of Couck ‘ TVecog Jt County WMscia Courk No. &

notue. oF Procaeching * W07 arts of Habeas Coteus

Couse rumbet' we Xs, gol-ot

Cake Crovh, day Gud Yer You Ried Vee eater HEI caKo.d oF
motion Os shone la, a Gled~shamped date Crom the gudreular courk % dS do1G

GRauw Raesgs Fl- TAS Mresqual WALE A RAGHT ro PRROL
THRoucy TH TEXAS! Good ComOUET CREDIT AND LooRL TEMA CARAT UALS FQ —-
THe Papers. ohas REEUSK To Follas 4ye TRIAL COURT'S SeATEpce STRUCTUGEL
CSeHEmE) WER THY Dad PArtTronEét PARE) ~~ THR PACE GoMAd TTA FERRE
WITH THE PLEA BAQAGARY ROREERENT EBXTEREDS BTO RETOEED THE Courx OF ErcR ALs
ASO PRTETIDOIAZ, LIA THX Ofwr6D han PAGE.
AUtTophise HYgicge.0926— “Document 1 Filed 12/09/19 Page 6 of16 PagelD 6

BLu— Tie PARSE BoAADd ACTAD AGRITAARELH ASM CAPEREUSLY BY ORE RS
ParTTTer¢R PALS FoR UpsChAVGRAGS ApS UstuisT ReAtos And Ffeckb ET?
CarerOKREd THE EpexoeS EAU DS BO TH TRIAS CoukQimedT Code Arad TELE
37 of THE TRYAS (APrgersrenTRCE cong Fs — THE PARLE BOARD URSLATED
THe SEPARATIA of Poors eT S LWKOS TX FCPORED TH SEATEICIOG Seems,
oped BA THE RGSCATULC; FO~ Te Lecpstane OF) Nor TTead Far ORE —
COWERS To SEQ THEER SESTEDCE OF FoR CRUST I— THR PACE Boh2D UROLARES
cx Poet PRETO CLAUSES RY RETROACTIVEIN NPPWUWG TET 37 , AONWESRATEVE
Cook SINSIZ To Hes CASE, Mw * 8- THe Paros Boned Oawres PETITTIaWEe OUE

 

 

 

RRolec, PED THEY APPLUIGDS new HESIAL REASOS To THERS REMons TW OR
PETEVEO AER PAR AG WITHOUT DHOETRCE,

DATR CE FROAL OECR GAO. AUGUST 41,2014
Laltat WAS THE Ofersyon) DENTED LofTHoLd WRETTEN ORDER

PARR. CGF COURT THAT ESSutb THE FTPA O&crstos*? Cougar oR CRD VAL

LROCEDLS, TEXAS
SS +o Ant SEXTA PEPETION, APPLLATIOD 92 Mot Ped; Gtr THE SAME

 

Ts Fotmentor *
NAME OF COURT + TARRAT CousT 247 TH Oterepey Coun? »
NATUGE CP PROCEEDINS: 11,07, WIT OF WAGERS cog@PuS

 

CAUGR NUMBER ~ (ohR-725, 601 —O%
mare Gn on, BAY AN YAN) Qu FRES THE PRITTTAN /NPPLDATIO oR Molton AS
Slows BY A EFRLE- STAMPED PATA. Fearn We. PRETRcnrkR Couar: AY GusT G,2roO1d

GRouness Rarsid'! UUS¥eousa

OATE CF ERWAL ORCESTOMO 1 SECTEMBAER SpA .

Wiltat Guas THE. ORCE STOP! OToRssCEd * SEVMSCK OPSCHARGEN

Ram of Coutt THAT Tssudd THR FIWAL OncrcPop 4 TARRAAT CouwT4 297 TH

Orsretcar Couktr,
 

(Qase Haie-yowW fil2p- dDocuniatend tFifde 2A{0PdlMionRaigekimefth6 jdageiD for the
sentence you must serve in the future? OJ Yes [No

Parole Revocation:

13.

14.

Date and location of your parole revocation:

 

Have you filed any petitions, applications or motions in any state or federal court challenging
your parole revocation? OYes ONo

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.

16.

17.

18.

19,

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
OYes ONo

Are you eligible for release on mandatory supervision? [J Yes [No

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What was the nature of the disciplinary charge against you?

 

Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? MYes 1 No

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment, if applicable, and
any changes in custody status:

 

 

 

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
OO Yes 0 No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result:

 
Case WateofResude2-P Document1 Filed 12/09/19 Page 8of16 PagelD 8

Step2 Result:

 

Date of Result:

 

All petitioners must answer the remaining questions:

20.

For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.
CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-

court remedies on each ground on which you request action by the federal court. Also, if you fail

to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

GROUND ONE: TéxAs ParSopsQ Wave A ARGHT TO PARLE THRoWGeH THE _
TEXAS Goo Comact Cectyy AYO WORK TERME CREdET LAUsS.

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
CETETIONER ConpendS THAT HE WAS fA STATETERN Au coasTETuTTe PAL
ReGurt Yo BE BAGASE OD vo PAROLE loithn HE BAcAme ELPGrAre Recaush UK

RAQpAS Tima OFC Tht Ce@z oP WE WAS Ts OD WHEE TICAReQAMED THOUGH

 

THR. ORGS OF Good Treg PWD WoW TMA CRADTCS ~ SAA MEmoRAadum
Td SUPPORT BF WATT OF HABRAS CoRPus—FoPe ARGUMENT, »«

GROUND TWO: Tye QoRaLe Gog@d ReeesE TD Foriow TH. TATAL CouaTs
SEMTEWCK SrAUCTULG CocKeme WUE THA OCAned PATETIO-R PAROLE.
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
PANTITL ooh ComtanSs TWiT THe PANO BOARD WAS A LEGKL OuTy To Foto
THA SESTRICEOG SMucru@e Gatarreld G4 TH eer Courat. TH Grae
UNS CFTECMFIUD THE EMECTEDS Amount OF Trme A OKEE eA WOoUrS
ROR +o GEQuE BY GrUOrAG Them A PARE peu, CESTANCE. SE MéemaR-

ANOUrn TA Guilpoew oF WERT OF Whe as COoRPUS- fo ARGumadtS.
 

21.

Case 4:19-cv-01022-P Document1 Filed 12/09/19 Page9of16 PagelID9
GROUND THREE: tye Panos PoRRS TworeReeeerO wer THR Pua BaecAT~O

PEQCE MAST Estee Tuto Sepoblo MR Couat CFF2CSNS ANNO Ersttow eR
WARD THER DEOTRO Water Paros.

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
PRYETIDN AER ANEGS THAT Onch fh Cauy DareamawE S$ A CARTRRWD SEN -
TEACH ESPRCEALIN SS A RaSuLT OF A PEN RAR GADD AERERONEOT THA POROIG

Roget> must Howe ALL TAC Cor SG ncratior Aferre® GY THE Cougar ANS
PSSteTvR ST OGTRAroIRAS HOS mrctt TEs THE HELIO Worth WH
OD TUE SENTRACR To POR RALEASEM On) PARADE + SHE MEM RANMBUR »--
GROUND FOUR: +e PARAK Bop@O heTED AMBBITAAAPLY AnO CAPR RCOUSLY
GN BRAKING PRECETTOALR PARK FoR UCU IGAALE ANOS UATUST  REhsorS
Ram FARLED To CoAPSrecr. FUG FRTUQRS BNuPpceereP> BD TPR 27, ++
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
THESA GooGiwIWe EfctoRS QRSTASLT THK PARE BoaaSs Revtas Awo Cop-
ComsrhwT Were Erxeecsse of Oreeetras Te WUETULR Of wot TA&
PAR AK ChmOTOATE POSES A OCpwesh re THK PuBric TE RArings . THe
CEGEARUeA WAO HAE tvTy to yHese FAemeS Avo TH Boned must
Ceo PwO (GorspoRh THEON SAR MEMCOADOUN wt Folk PAGuMENT.

Relief sought in this petition: P§xs7tOshR SKK THES PoRoRAML FEDERAL
Cougr Heo THAT AU FapsopSt WAS A LEGER TAMeRsT FA
CANAL —Facgh Feom RASTA ATSTY — And THRAQd A. AreanT To
PARAL 9 THAT THR TRIAS CANOK. DORAD ACTS SABRTRARQMN AND
CAPR® OUSLY WEN THX DoST consnOsl THR Facrea.S @oun-

CRATIDS TW TRE 37 OF THA Thad NOMS ATEvA CoOh WAP

TRE OecTOK TF RVC AS A CR RsaHge ON PaNag.

 
 

ment1 Filed 12/09/19 Page 10o0f16 PagelD 10

 

EB. GQguatds Frog + THA PAK BOARD VTOLATEDS THR SLPARATS oN Of
Case PCT WUE THEY TGoRkD THR SRATEACT PS Sitenn EV Acagm &% THE
LECTSLMURR .

BuPPo rwo9G FAUT D 66%
PRrsiten iQ CorTenss THAT THE PARELE BeARD KS LETEQALLY SHRED

DR Tie SESTEACENG SCHEMA BAACHEIN BQ TN LEGTSUATURE Ano HAO TARKY
Gosd GBAhALTeR AFR Wek Mma CREOPTS Fe® GRAsrd . THR. PARK RoARIS
WAS ARGS TIL PORLTEON THAT THERE “re MOTHS A MFSOrKA tw Oo TO CARY
PARA pS THR LAD TOLEES. See MEMRAM SUM whet AREURRAT- .

-

F Goun sprs THE LRGrsLATULE OTA wer Wind FoR P@TSONKRS
To SkQuk THETR Sh&TeOckS OAH Foam DAY.

SupQoearTrc FACTS,
CRXEXTOSER ComTEadss THAT THE PAROLE BoAedS BACKED K TTS AUKO-

REAY AwO OPSCRATT OS WO TT MAfQuI@es PATSaRs To scauc THETR
SESTENCES AS TE DoTWG TET CAR FoR DAY. SR MeMoZANDUMR Fo® PREUMENT.

6, GROWS SEOEN Y THE PAMath ReARD GIOLATHS AZ PesT FACTO
CLAUSES GH REGROACTRUELM APPLYTOG TTR 37 AOmaer smaTrog Cooe & IYS-IR
To WES CASE.

SUPPORTING FheT s+

TK PpRAK_ BoheD TOUGH ats Pakorn ce AT THA Timn of

CQTTTEDNELS CATME ASE OS, Resse CRS oRAT FOL A SABSKOQUGST RRUTEL
RA AULT , THUS THE GOMES WAS A QuTd to APPL THSs PRACTEcCKR Te Er —
TreNhR TISTRAD OF THR 19942 PomssrT@MIPoR RAL. See PREMONANI ALUM. - Fok

ACGUMENT

He GRouWNK SAGHT 7 THE PAQKK BARD oOfniTtsed PetsrreséR Bue
PRSCASS WHA THES APPLIES NEw DenrAl REASWS To THER RfasnS To
ORs PRTTTOVER PARAG WRTMSUT npotacé-

7

SULPECGRTIAG GACT S aie 7
OW OF Cher BGe Q2, Aol? ,PACETIAM® WAS GPRD votEce THAT

THR PARAL BOARD WAD REPUEDS wed Ohorgr RiMopS TO HRs PAROY
PANREL Mocecs WRC VAS HEW BAS MAY,2aIS . S€a MaemoeAN®UM .-- FAR

ALGUARR LT -
ment 1 Filed 12/09/19 Page1lof16 PagelD 11

 

lot) THE snare

EGROND Nt,.06.% PRTETEW ER WAS OEOTED Due PROCESS
Court EASLEDS Te RESCLOR THE PSSUE TH DTSCH RAGAQHING THR. FACTORS Con 7
STORED Tar OLTEARTAING HES SUBNACGRLLT for PARAL RELEASE.

v¥
yoy

SuCMAtmGe CACTS ao,
ome &
THE Court ORSTEQWATEDS Fad FUTURE RESOLUNTIOD TAK ACPOLE Ant $

CLAIMS THIT THR PAQLE Bored FArGO To PROPERLY ARH THE ADIN ZETATEOR SOK

Cacero2s, THK SsTeme FAPLEO Te BRSOOI0 To NHS OE GTGHAMD TSSUEL MANO THE
Corl PAA TO ComPhL THR STATO To Grok THES Trihotrtator cattin THe STATE

Reese To CTYE At FACTORS THEL CoWSDORURsy 2B THLIR ORTARMANMTo>- Ee

Maen CADNODO™ 1a0PoQ ARGUMEST-

 
 

22.

23,

24.

25.

Hae yovopeevinnshe fiedpe dedgeatt habeape petition attackinggthe sane copdgiem parole
revocation or disciplinary proceeding that you are attacking in this petition? [MyYes [No
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

wl

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? Ol Yes ONo

Are any of the grounds listed in question 20 above presented for the first time in this petition?
M Yes C1 No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

GRow po, VENE — TE Gna coucTS EArian Te Resolvm THe

OL ORstraspIBG AY F3sug To OE RESADE. SKA MEmelAr um

 

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? OYes No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the
date each proceeding was filed. rf

 

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) Atpreliminary hearing: o,g

 

(b) At arraignment and plea: arp é&.

 

(c) Attrial: MAA Crimakerstne vn SImoA Cc. Gor 2ALRZ
(d) Atsentencing: MAX mLAPNKAYSHTC KL Srmo CC. Gow2zAlez

(ec) Onappeal: Stores ¢ Gon2A. 2

 

(f) In any post-conviction proceeding: _fea-~Sé&

 
 

GHSe 4: Papyeal AeArinyPorA mM eainkt Vol + BREA viRAPreQahh: PagelD 13
PRc~ae_
Timeliness of Petition:
26. — If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.’

ERES To TEANS ConaT of CRimpo ht ASCEMS 21107 Ass CuRT

Daeprr WT oP 7-AG-IorG,

 

 

 

 

1 : : : . :
The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(i) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, ifthe right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.
 

Wassehore peitioosprpytbauiheReurt sipad hinydberelicfiagehich be reayrbapaniled

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

NOCEMCCZ AL, ROG (month, day, year).

Executed (signed) on Novgme>ge. 2 Le 2o14 (date).

oltre

5 [Lies 23 Petitioner (required)

 

Petitioner’s current address: Pe\usbu Usk, BETA E€r~ BSO souTh Livinaston,
—_————_—_— t + ~ Oo

Texas , 27O8\

-10-
Case 4:19-cv-01022-P Document1 Filed 12/09/19 Page150f16 PagelD 15

ALLEN HZ RoBi od $143.07
Coun sie® Wet

es CF Ca GSter jTAKAS 77351
nepuTy CLERK ey
CLERK ,

LAS, OLSTRECT Cowes ,
NsLOUeen Sef are cf Texuts
Fear Woe} ,Or ck SoP

Se\ west fe7it ST, 340
FRAT WOlTUHITX . Voel@2- 367%

 

NOK MGRR AG, AO\S
Deac Cleck'

Crease Cincd enclosed ope Oriana amd onels
COPY OF THR EGolLon tre"

. Gamer PLTIITG EeQ A UST OF HABEAS CORPUS , Séc-
AASY.

Q_MEMAAADBUN™~ TS SUPPORT oF WATT OF HABEMS CORPUS.

THAPKS Fo® You ATTWMATTAS Te THEs marTtee AwP HAUT

DP ORCE ORR MnO FInO ACRAAIe To PACED Ts Fo@mar. PAGPHEG,

STICK RRL 5
BIA EON BEG SOUTH
! LEVIN GSTON TEXAS 2? aS...

 

Case 4:19-cv-01022-P Document1 Filed 12/09/19 Page16of16 PagelD 16

ALLE.) Raeradsos TBh\Gs0r
Col ee tee ea _

 

 

LS, OrsTearetv CeueT, CLEek
| Oo@4&>iween Oraeecy oc TEXkS
oh Co@T DoeTh OVUTSTO/W
g Bo\ West \joTe ST, 3S
Ga@t Wot VEYAS DJ) 0A-s%6?%

 

 

 

 
